Exhibit HIBBETT SPORTS, INC. STANDARD NON-QUALIFIED OPTION AGREEMENT NOTE: This document incorporates the accompanying Grant Letter, and together they constitute a single Agreement which governs the terms and conditions of your Option in accordance with the Company’s Amended 2005 Equity Incentive Plan. THIS AGREEMENT (“Agreement”), is effective as of the Grant Date specified in the accompanying Grant Letter, by and between the Participant and Hibbett Sports, Inc. (“Company”). A.The Company maintains the Amended2005 Equity Incentive Plan (“EIP” or “Plan”). B.The Participant has been selected by the committee administering the EIP to receive a Non-Qualified Stock Option Award. C.Key terms and important conditions of the Award are set forth in the cover letter (“Grant Letter”) which was delivered to the Participant at the same time as this document.This Agreement contains general provisions relating to the Award. IT IS AGREED, by and between the Company and the Participant, as follows: 1.Terms of Award. The following terms used in this Agreement shall have the meanings set forth in this paragraph 1: (a)The “Participant” is the individual named in the Grant Letter. (b)The “Grant Date” is the date of the Grant Letter. (c)The “Covered Shares” is that number of shares of the Company’s Stock specified in the Grant Letter. (d)The “Exercise Price” is the price per common share set forth in the Grant Letter. Other terms used in this Agreement are defined pursuant to paragraph 8 or elsewhere in this Agreement. 2.Award and Exercise
